UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-05364 American High-Income Trust (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: July 1, 2006 - June 30, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : American High-Income Trust 07/01/2006 - 06/30/2007 American Tower Corporation Ticker Security ID: Meeting Date Meeting Status AMT CUSIP9 029912201 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RAYMOND P. DOLAN Mgmt For For For 1.2 DIRECTOR RONALD M. DYKES Mgmt For For For 1.3 DIRECTOR CAROLYN F. KATZ Mgmt For For For 1.4 DIRECTOR GUSTAVO LARA CANTU Mgmt For For For 1.5 DIRECTOR PAMELA D.A. REEVE Mgmt For For For 1.6 DIRECTOR DAVID E. SHARBUTT Mgmt For For For 1.7 DIRECTOR JAMES D. TAICLET, JR. Mgmt For For For 1.8 DIRECTOR SAMME L. THOMPSON Mgmt For For For 2 APPROVAL OF THE AMERICAN TOWER CORPORATION 2 Mgmt For For For 3 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For At&t Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III Mgmt For For For 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO Mgmt For For For 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Mgmt For For For 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Mgmt For For For 5 ELECTION OF DIRECTOR: AUGUST A. BUSCH III Mgmt For For For 6 ELECTION OF DIRECTOR: JAMES P. KELLY Mgmt For For For 7 ELECTION OF DIRECTOR: CHARLES F. KNIGHT Mgmt For For For 8 ELECTION OF DIRECTOR: JON C. MADONNA Mgmt For For For 9 ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt For For For 10 ELECTION OF DIRECTOR: JOHN B. MCCOY Mgmt For For For 11 ELECTION OF DIRECTOR: MARY S. METZ Mgmt For For For 12 ELECTION OF DIRECTOR: TONI REMBE Mgmt For For For 13 ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt For For For 14 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Mgmt For For For 15 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Mgmt For For For 16 ELECTION OF DIRECTOR: PATRICIA P. UPTON Mgmt For For For 17 ELECTION OF DIRECTOR: EDWARD E. WHITACRE, JR. Mgmt For For For 18 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For 19 APPROVE THE AT&T SEVERANCE POLICY Mgmt For For For 20 STOCKHOLDER PROPOSAL A ShrHldr Against Against For 21 STOCKHOLDER PROPOSAL B ShrHldr Against Against For 22 STOCKHOLDER PROPOSAL C ShrHldr Against Against For 23 STOCKHOLDER PROPOSAL D ShrHldr Against Against For 24 STOCKHOLDER PROPOSAL E ShrHldr Against Against For At&t Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVE ISSUANCE OF AT&T COMMON SHARES REQUIRED TO BE ISSUED PURSUANT TO THE MERGER AGREEMENT, DATED AS OF MARCH 4, 2006, BY AND AMONG BELLSOUTH CORPORATION, AT&T INC. AND ABC CONSOLIDATION CORP., AS IT MAY BE AMENDED. Mgmt For For For Cincinnati Bell Inc. Ticker Security ID: Meeting Date Meeting Status CBB CUSIP9 171871106 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PHILLIP R. COX Mgmt For For For 1.2 DIRECTOR MICHAEL G. MORRIS Mgmt For For For 1.3 DIRECTOR JOHN M. ZRNO Mgmt For For For 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR 2007. Mgmt For For For 3 THE APPROVAL OF THE CINCINNATI BELL INC. 2 Mgmt For For For 4 THE APPROVAL OF THE CINCINNATI BELL INC. 2-EMPLOYEE DIRECTORS. Mgmt For For For Digitalglobe, Inc. Ticker Security ID: Meeting Date Meeting Status CUSIP9 25389M109 06/21/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. PETRICK Mgmt For For For 1.2 DIRECTOR EDDY ZERVIGON Mgmt For For For 1.3 DIRECTOR PAUL M. ALBERT, JR. Mgmt For For For 1.4 DIRECTOR DR. ANNE KARALEKAS Mgmt For For For 1.5 DIRECTOR CHARLES E. BAKER Mgmt For For For 1.6 DIRECTOR FUMINOBU KOMURA Mgmt For For For 1.7 DIRECTOR JILL D. SMITH Mgmt For For For 1.8 DIRECTOR DR. WALTER S. SCOTT Mgmt For For For 1.9 DIRECTOR G.H.M. ESTES, III Mgmt For For For 2 TO APPROVE THE DIGITALGLOBE, INC. 2 THE FORM DESCRIBED IN THE PROXY STATEMENT. Mgmt For Against Against 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS, LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Dobson Communications Corporation Ticker Security ID: Meeting Date Meeting Status DCEL CUSIP9 256069105 06/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR FRED J. HALL Mgmt For For For 1.2 DIRECTOR STEVEN P. DUSSEK Mgmt For For For 2 APPROVE THE 2 Mgmt For For For 3 RATIFY AND APPROVE THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DOBSON COMMUNICATIONS CORPORATION FOR 2007. Mgmt For For For Drax Group Plc, Selby Ticker Security ID: Meeting Date Meeting Status ISIN GB00B0MBCM68 10/06/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Sub-Division of All the Ord. Shares of 10 Pence Each into Intermediate Shares; Approve Consolidation of All Unissued Intermediate Shares into Unissued New Ord. Shares; Approve Consolidation of All Issued Intermediate Shares into New Ord. Shares For 2 Authorise 36,800,000 New Ordinary Shares for Market Purchase For DRAX GROUP PLC, SELBY Ticker Security ID: Meeting Date Meeting Status ISIN GB00B1FGRL99 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports For For For 2 Approve Remuneration Report For For For 3 Approve Final Dividend of 9.1 Pence Per Share For For For 4 Re-elect Mike Grasby as Director For For For 5 Re-elect Gordon Horsfield as Director For For For 6 Reappoint Deloitte & Touche LLP as Auditors of the Company For For For 7 Authorise Board to Fix Remuneration of Auditors For For For 8 Approve Drax Group Plc Executive Share Incentive Plan For For For 9 Approve Sub-Division of All Authorised Ord. Shares Into Intermediate Shares; Approve Consolidation of All Unissued Intermediate Shares Into Unissued New Ord. Shares; Approve Consolidation of All Issued Intermediate Shares Into New Ord. Shares For For For 10 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 13,569,514 For For For 11 Authorise the Company to Make EU Political Organisations Donations and to Incur EU Political Expenditures up to GBP 100,000 For For For 12 Authorise Drax Power Limited to Make EU Political Organisations Donations and to Incur EU Political Expenditures up to GBP 100,000 For For For 13 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,035,427 For For For 14 Authorise 35,200,000 Ordinary Shares for Market Purchase For For For 15 Adopt New Articles of Association For For For Embarq Corporation Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PETER C. BROWN Mgmt For For For 1.2 DIRECTOR STEVEN A. DAVIS Mgmt For For For 1.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 1.4 DIRECTOR JOHN P. MULLEN Mgmt For For For 1.5 DIRECTOR WILLIAM A. OWENS Mgmt For For For 1.6 DIRECTOR DINESH C. PALIWAL Mgmt For For For 1.7 DIRECTOR STEPHANIE M. SHERN Mgmt For For For 1.8 DIRECTOR LAURIE A. SIEGEL Mgmt For For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For Emmis Communications Corporation Ticker Security ID: Meeting Date Meeting Status EMMS CUSIP9 291525103 02/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SUSAN B. BAYH* Mgmt For For For 1.2 DIRECTOR GARY L. KASEFF Mgmt For For For 2 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Mgmt For For For 3 SHAREHOLDER PROPOSAL REGARDING ADOPTION OF A RECAPITALIZATION PLAN. ShrHldr TNA For Equity Office Properties Trust Ticker Security ID: Meeting Date Meeting Status OFC CUSIP9 294741509 02/07/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPROVE THE MERGER OF EQUITY OFFICE PROPERTIES TRUST WITH AND INTO BLACKHAWK ACQUISITION TRUST AND THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 19, 2006, AS AMENDED, AMONG EQUITY OFFICE PROPERTIES TRUST, EOP OPERATING LIMITED PARTNERSHIP, BLA Mgmt For For For 2 TO APPROVE ANY ADJOURNMENTS OF THE SPECIAL MEETING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE MERGER AND THE AGREEMENT AND PLAN OF MERGER, AS AMENDED. Mgmt For For For Equity Office Properties Trust Ticker Security ID: Meeting Date Meeting Status OFC CUSIP9 294741103 02/07/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPROVE THE MERGER OF EQUITY OFFICE PROPERTIES TRUST WITH AND INTO BLACKHAWK ACQUISITION TRUST AND THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 19, 2006, AS AMENDED, AMONG EQUITY OFFICE PROPERTIES TRUST, EOP OPERATING LIMITED PARTNERSHIP, BLA Mgmt For For For 2 TO APPROVE ANY ADJOURNMENTS OF THE SPECIAL MEETING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE MERGER AND THE AGREEMENT AND PLAN OF MERGER, AS AMENDED. Mgmt For For For Fairchild Semiconductor Intl., Inc. Ticker Security ID: Meeting Date Meeting Status FCS CUSIP9 303726103 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD A. AURELIO Mgmt For For For 1.2 DIRECTOR CHARLES P. CARINALLI Mgmt For For For 1.3 DIRECTOR ROBERT F. FRIEL Mgmt For For For 1.4 DIRECTOR THOMAS L. MAGNANTI Mgmt For For For 1.5 DIRECTOR KEVIN J. MCGARITY Mgmt For For For 1.6 DIRECTOR BRYAN R. ROUB Mgmt For For For 1.7 DIRECTOR RONALD W. SHELLY Mgmt For For For 1.8 DIRECTOR WILLIAM N. STOUT Mgmt For For For 1.9 DIRECTOR MARK S. THOMPSON Mgmt For For For 2 PROPOSAL TO APPROVE THE FAIRCHILD SEMICONDUCTOR 2 Mgmt For Against Against 3 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Micron Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MU CUSIP9 595112103 12/05/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN R. APPLETON Mgmt For For For 1.2 DIRECTOR TERUAKI AOKI Mgmt For For For 1.3 DIRECTOR JAMES W. BAGLEY Mgmt For For For 1.4 DIRECTOR MERCEDES JOHNSON Mgmt For For For 1.5 DIRECTOR LAWRENCE N. MONDRY Mgmt For For For 1.6 DIRECTOR GORDON C. SMITH Mgmt For For For 1.7 DIRECTOR ROBERT E. SWITZ Mgmt For For For 2 PROPOSAL BY THE COMPANY TO APPROVE AN AMENDMENT TO THE COMPANY'S 2004 EQUITY INCENTIVE PLAN INCREASING THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 30,000,000 Mgmt For For For 3 PROPOSAL BY THE COMPANY TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 30, 2007 Mgmt For For For 4 TO ACT UPON A SHAREHOLDER PROPOSAL IF PROPERLY PRESENTED AT THE MEETING ShrHldr Against Against For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KEITH J. BANE Mgmt For For For 2 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For For 3 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For For 4 ELECTION OF DIRECTOR: FRANK M. DRENDEL Mgmt For For For 5 ELECTION OF DIRECTOR: GARY D. FORSEE Mgmt For For For 6 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For For 7 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For For 8 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt For For For 9 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Mgmt For For For 10 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 11 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Mgmt For For For 12 TO APPROVE THE 2 Mgmt For For For 13 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For Time Warner Cable Inc Ticker Security ID: Meeting Date Meeting Status TWC CUSIP9 88732J108 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID C. CHANG Mgmt For For For 1.2 DIRECTOR JAMES E. COPELAND, JR. Mgmt For For For 2 RATIFICATION OF AUDITORS. Mgmt For For For 3 APPROVAL OF THE TIME WARNER CABLE INC. 2 Mgmt For For For 4 APPROVAL OF THE TIME WARNER CABLE INC. 2 Mgmt For For For Ual Corporation Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP9 902549807 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD J. ALMEIDA Mgmt For For For 1.2 DIRECTOR MARY K. BUSH Mgmt For For For 1.3 DIRECTOR W. JAMES FARRELL Mgmt For For For 1.4 DIRECTOR WALTER ISAACSON Mgmt For For For 1.5 DIRECTOR ROBERT D. KREBS Mgmt For For For 1.6 DIRECTOR ROBERT S. MILLER Mgmt For For For 1.7 DIRECTOR JAMES J. O'CONNOR Mgmt For For For 1.8 DIRECTOR GLENN F. TILTON Mgmt For For For 1.9 DIRECTOR DAVID J. VITALE Mgmt For For For 1.10 DIRECTOR JOHN H. WALKER Mgmt For For For Unitedhealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM C. BALLARD, JR. Mgmt For For For 1.2 DIRECTOR RICHARD T. BURKE Mgmt For For For 1.3 DIRECTOR STEPHEN J. HEMSLEY Mgmt For For For 1.4 DIRECTOR ROBERT J. DARRETTA Mgmt For For For 2 AMENDMENT TO ARTICLES OF INCORPORATION REQUIRING A MAJORITY VOTE FOR ELECTION OF DIRECTORS Mgmt For For For 3 AMENDMENT TO ARTICLES OF INCORPORATION AND BYLAWS PROVIDING FOR THE ANNUAL ELECTION OF ALL MEMBERS OF THE BOARD OF DIRECTORS Mgmt For For For 4 AMENDMENT TO ARTICLES OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS FOR THE REMOVAL OF DIRECTORS Mgmt For For For 5 AMENDMENT TO ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY PROVISIONS RELATING TO CERTAIN BUSINESS COMBINATIONS Mgmt For For For 6 ADOPTION OF RESTATED ARTICLES OF INCORPORATION Mgmt For For For 7 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 8 SHAREHOLDER PROPOSAL CONCERNING PERFORMANCE-VESTING SHARES ShrHldr Against Against For 9 SHAREHOLDER PROPOSAL CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ShrHldr Against Against For 10 SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS ShrHldr Against Against For 11 SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER NOMINEES FOR ELECTION TO UNITEDHEALTH GROUP'S BOARD OF DIRECTORS ShrHldr Against Against For Xo Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status XOHO CUSIP9 98417K106 06/12/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CARL C. ICAHN Mgmt For For For 1.2 DIRECTOR CARL J. GRIVNER Mgmt For For For 1.3 DIRECTOR PETER SHEA Mgmt For For For 1.4 DIRECTOR ADAM DELL Mgmt For For For 1.5 DIRECTOR FREDRIK C. GRADIN Mgmt For For For 1.6 DIRECTOR VINCENT J. INTRIERI Mgmt For For For 1.7 DIRECTOR ROBERT L. KNAUSS Mgmt For For For 1.8 DIRECTOR KEITH MEISTER Mgmt For For For Zilog, Inc. Ticker Security ID: Meeting Date Meeting Status ZILG CUSIP9 989524301 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID G. ELKINS* Mgmt For For For 1.2 DIRECTOR ROBIN A. ABRAMS** Mgmt For For For 1.3 DIRECTOR RICHARD L. SANQUINI** Mgmt For For For 2 RATIFICATION OF THE SELECTION OF ARMANINO MCKENNA LLP AS OUR INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDED MARCH 31, 2007. Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN HIGH-INCOME TRUST (Registrant) By /s/ David C. Barclay David C. Barclay, President and Principal Executive Officer Date: August 27, 2007
